    8:20-cv-00285-BCB-MDN Doc # 9 Filed: 10/20/20 Page 1 of 4 - Page ID # 25




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

EDDIE MEKASHA,

                       Plaintiff,                                   8:20-CV-285

        vs.
                                                          MEMORANDUM AND ORDER
UNITED STATES POSTAL SERVICE,

                       Defendant.


                                    I.            INTRODUCTION

       Defendant, United States Postal Service (USPS), moves to dismiss Eddie Mekasha’s

Complaint pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of subject-matter

jurisdiction. Because the Court finds this suit is barred by sovereign immunity, it grants USPS’s

Motion to Dismiss.

                                     II.          BACKGROUND

       Eddie Mekasha alleges that in March 2020 he paid USPS to ship a package containing

eyeglasses and a book manuscript. Filing 1-1 at 3, 5. After repeated delays, USPS failed to

complete the delivery and instead returned the package to Mekasha. Filing 1-1 at 3. Mekasha filed

suit in small-claims court in Douglas County, Nebraska. Filing 1-1 at 3. USPS removed the action

to this Court pursuant to 28 U.S.C. § 1442(a)(1) authorizing removal of civil actions against an

agency of the United States. Filing 1 at 1. USPS now seeks to dismiss Mekasha’s Complaint for

lack of subject-matter jurisdiction. Filing 6 at 1. Specifically, USPS argues it is shielded from

Mekasha’s claim by the doctrine of sovereign immunity.

                                           III.     ANALYSIS

                                      A. Standard of Review



                                                    1
    8:20-cv-00285-BCB-MDN Doc # 9 Filed: 10/20/20 Page 2 of 4 - Page ID # 26




        “Rule 12(b)(1) . . . governs challenges to subject matter jurisdiction.” Osborn v. United

States, 918 F.2d 724, 729 (8th Cir. 1990). “In order to properly dismiss for lack of subject matter

jurisdiction under Rule 12(b)(1),1 the complaint must be successfully challenged on its face or on

the factual truthfulness of its averments.” Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993). “In a

facial challenge to jurisdiction, the court presumes all of the factual allegations concerning

jurisdiction to be true and will grant the motion only if the plaintiff fails to allege an element

necessary for subject matter jurisdiction.” Young Am. Corp. v. Affiliated Comput. Servs. (ACS),

Inc., 424 F.3d 840, 843–44 (8th Cir. 2005) (citing Titus, 4 F.3d at 593). In a factual challenge to

jurisdiction, “the trial court is free to weigh the evidence and satisfy itself as to the existence of its

power to hear the case.” Osborn, 918 F.2d at 730.

        When the complaint is factually challenged, “[t]he plaintiff bears ‘the burden of proving

the existence of subject matter jurisdiction,’ and [the court] may look at materials ‘outside the

pleadings’” when determining whether it has jurisdiction. Buckler v. United States, 919 F.3d 1038,

1044 (8th Cir. 2019) (quoting Herden v. United States, 726 F.3d 1042, 1046 (8th Cir. 2013) (en

banc)). “[N]o presumptive truthfulness attaches to [the plaintiff’s] allegations, and the existence

of disputed material facts will not preclude [the court] from evaluating . . . the merits of

jurisdictional claims.” Iowa League of Cities v. E.P.A., 711 F.3d 844, 861 (8th Cir. 2013) (citing

Osborn, 918 F.2d at 730). “It is the court’s duty to ‘decide the jurisdictional issue, not simply rule

that there is or is not enough evidence to have a trial on the issue.’” Buckler, 919 F.3d at 1044

(quoting Osborn, 918 F.2d 724).

                                            B. Sovereign Immunity




1
 A motion to dismiss for lack of subject-matter jurisdiction may be asserted at any time. Fed. R. Civ. P. 12(h)(3);
Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434, 131 S. Ct. 1197, 179 L. Ed. 2d 159 (2011).

                                                        2
    8:20-cv-00285-BCB-MDN Doc # 9 Filed: 10/20/20 Page 3 of 4 - Page ID # 27




       USPS argues this Court lacks subject-matter jurisdiction over Mekasha’s claim because it

is shielded by sovereign immunity. Filing 7 at 2-4. Mekasha does not respond to USPS’s argument

regarding sovereign immunity, but instead files a response again expressing his frustration with

the failed shipment and includes copies of the book manuscript which was part of the package as

well as the customs declaration notice he filled out when shipping the package. Filing 8 at 1-5.

The Court concludes Mekasha’s claim is barred by sovereign immunity and should be dismissed.

       Sovereign immunity “shields the Federal Government and its agencies from suit” unless

Congress has waived that immunity. Mader v. United States, 654 F.3d 794, 797 (8th Cir. 2011)

(quoting F.D.I.C. v. Meyer, 510 U.S. 471, 475, 114 S. Ct. 996, 127 L. Ed. 2d 308 (1994)). “Because

the Postal Service ‘is an independent establishment of the executive branch of the Government of

the United States,’ with ‘significant governmental powers,’ it ‘enjoys federal sovereign immunity

absent a waiver.’” Najbar v. United States, 649 F.3d 868, 870 (8th Cir. 2011) (quoting Dolan v.

U.S. Postal Serv., 546 U.S. 481, 483–84, 126 S. Ct. 1252, 163 L. Ed. 2d 1079 (2006)).

       The Federal Tort Claims Act waives sovereign immunity to “tort claims arising out of

activities of the Postal Service.” 39 U.S.C. § 409. This waiver is limited, however, by a number of

express exceptions, including “[a]ny claim arising out of the loss, miscarriage, or negligent

transmission of letters or postal matter.” 28 U.S.C. § 2680(b). “[T]he proper objective of a court

attempting to construe one of the subsections of 28 U.S.C. § 2680 is to identify those circumstances

which are within the words and reason of the exception—no less and no more.” Najbar, 649 F.3d

at 871 (quoting Dolan, 546 U.S. at 492, 126 S. Ct. at 12260). The United States Supreme Court

has read “negligent transmission” to embody “negligence causing mail to be lost or to arrive late,

in damaged condition, or at the wrong address.” Dolan, 546 U.S. at 481, 126 S. Ct. at 1254.




                                                 3
    8:20-cv-00285-BCB-MDN Doc # 9 Filed: 10/20/20 Page 4 of 4 - Page ID # 28




        Mekasha’s claim falls squarely within the prohibition on suits involving allegedly

negligent transmission of mail. He claims his package was repeatedly delayed before being

returned to him instead of delivered to its intended destination. See Filing 1-1 at 3-5; Filing 8 at 1.

Because the United States has not waived its sovereign immunity for suits involving negligent

transmission of mail as Mekasha alleges here, this Court lacks subject-matter jurisdiction over

Mekasha’s suit. See Najbar, 649 F.3d at 873 (“We conclude that the postal-matter exception bars

this lawsuit.”); see also Richter v. U.S. Postal Serv., No. 8:12CV428, 2013 WL 2897024, at *4 (D.

Neb. June 12, 2013) (“[T]he United States enjoys sovereign immunity for the negligent

transmission of postal matter, including the failure to deliver the postal matter at all [and t]herefore,

Plaintiff’s claims relating to the mishandling of her mail must be dismissed because this court lacks

subject matter jurisdiction.”); Johnson v. United States, No. 8:80CV314, 2009 WL 236375, at *3

(D. Neb. Jan. 29, 2009) (“[T]he United States enjoys sovereign immunity for lost-mail claims.”).

Accordingly, USPS’s Motion to Dismiss for lack of subject-matter jurisdiction is granted.

                                         IV.     CONCLUSION

        For the foregoing reasons, USPS’s Motion to Dismiss, Filing 6, is granted. Accordingly,

        IT IS ORDERED:

    1. United States Postal Service’s Motion to Dismiss, Filing 6, is granted; and

    2. The Court will enter a separate judgment.


        Dated this 20th day of October, 2020.

                                                        BY THE COURT:



                                                        ___________________________
                                                        Brian C. Buescher
                                                        United States District Judge

                                                   4
